DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sano (US 2017/0266438).
Regarding claim 1, Sano discloses a method for delivering a substance across a cell membrane of a cell, the method comprising: applying an alternating electric field to the cell for a period of time, wherein application of the alternating electric field increases permeability of the cell membrane; and introducing the substance to a vicinity of the cell, wherein the increased permeability of the cell membrane enables the substance to cross the cell membrane (Para 0132).
Regarding claim 2, Sano discloses the cell is a cancer cell (Para 0009).
Regarding claim 3, Sano discloses the cell is a glioblastoma cell (Para 0009).
Regarding claim 4, Sano discloses the alternating electric field is applied at a frequency of about 200 kHz (Para 0132, Sano’s teaches a range of 100kHz to 10MHz).
Regarding claim 5, Sano discloses the alternating electric field is applied at a frequency between 50 and 190 kHz (Para 0132, Sano’s teaches a range of 100kHz to 10MHz).
Regarding claim 6, Sano discloses wherein the alternating electric field is applied at a frequency between 210 and 400 kHz (Para 0132, Sano teaches a range of 100kHz to 10MHz).
Regarding claim 7, Sano discloses the alternating electric field has a field strength of at least 1 V/cm (Para 0133, lines 1-2; Sano teaches a range of 100 to 10,000 V/cm which is at least 1).
Regarding claim 8, Sano discloses the cell is disposed in a body of a living subject, wherein the alternating electric field is applied to the cell by applying an electric field to the subject's body, and wherein the introducing comprises administering the substance to the subject (Par 0132).
Regarding claim 9, Sano discloses the cell is a cancer cell (Para 0009).
Regarding claim 10, Sano discloses the cell is a glioblastoma cell (Para 0009).
Regarding claim 11, Sano discloses the alternating electric field has a frequency between 50 and 190 kHz (Para 0132, Sano’s teaches a range of 100kHz to 10MHz).
Regarding claim 12, Sano discloses the alternating electric field has a frequency between 210 and 400 kHz (Para 0132, Sano’s teaches a range of 100kHz to 10MHz).
Regarding claim 13, Sano discloses the alternating electric field has a field strength of at least 1 V/cm RMS (Para 0133, lines 1-2; Sano teaches a range of 100 to 10,000 V/cm which is at least 1).
Claims 1, 8, 14, 15, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palti (US 2008/0319372).
Regarding claim 1, Palti discloses a method for delivering a substance across a cell membrane of a cell, the method comprising: applying an alternating electric field to the cell for a period of time, wherein application of the alternating electric field increases permeability of the cell membrane; and introducing the substance to a vicinity of the cell, wherein the increased permeability of the cell membrane enables the substance to cross the cell membrane (See claim 1; Para 0185).
Regarding claim 8, Palti discloses the cell is disposed in a body of a living subject, wherein the alternating electric field is applied to the cell by applying an electric field to the subject's body, and wherein the introducing comprises administering the substance to the subject (See claim 1).
Regarding claim 14, Palti discloses the alternating electric field has a field strength between 1 and 4 V/cm RMS (Para 0179)
Regarding claim 15, Palti discloses the step of introducing the substance begins at a given time, and wherein the step of applying the alternating electric field ends at least 12 hours after the given time (Claim 1; Para 0193; the electric field is applied for 48 hours).
Regarding claim 22, Palti discloses the cell comprises a bacterium, and the substance comprises an antibiotic (Para 0185).
Claims 1, 8, and 17-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bahrami (US 2019/0117964).
Regarding claim 1, Bahrami discloses a method for delivering a substance across a cell membrane of a cell, the method comprising: applying an alternating electric field to the cell for a period of time, wherein application of the alternating electric field increases permeability of the cell membrane; and introducing the substance to a vicinity of the cell, wherein the increased permeability of the cell membrane enables the substance to cross the cell membrane (Para 0003; Para 0012).
Regarding claim 8, Bahrami discloses the cell is disposed in a body of a living subject, wherein the alternating electric field is applied to the cell by applying an electric field to the subject's body, and wherein the introducing comprises administering the substance to the subject (Para 0034-0035).
Regarding claim 17, Bahrami discloses the substance has a molecular weight of at least 1.2 kDa (Para 0261-0262; the antibodies delivered are 25 kDa or 50-70 kDa which are at least 1.2 kDa).
Regarding claim 18, Bahrami discloses the substance has a molecular weight of at least 4 kDa (Para 0261-0262; the antibodies delivered are 25 kDa or 50-70 kDa which are at least 4 kDa).
Regarding claim 19, Bahrami discloses the substance has a molecular weight of at least 20 kDa (Para 0261-0262; the antibodies delivered are 25 kDa or 50-70 kDa which are at least 20 kDa).
Regarding claim 20, Bahrami discloses the substance has at least one characteristic that ordinarily impedes the substance from crossing the cell membrane (Para 0004; Para 0257; bleomycin can’t penetrate the cell membrane of certain cancer cells).
Regarding claim 21, Bahrami discloses the cell is a cancer cell that is innately resistant to treatment using the substance (Para 0004; Para 0257; bleomycin can’t penetrate the cell membrane of certain cancer cells).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Palti (US 2008/0319372).
Regarding claim 16, Palti discloses all of the elements of the invention as discussed above, however is silent regarding the step of applying the alternating electric field begins at least one hour before the given time.
Palti in an alternative embodiment teaches that a course of treatment can be repeated to further kill cells that have started to proliferate (Para 0167).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Palti to include repeated courses of treatment in order to ensure that remaining cells can be killed before they proliferate further (Para 0167).
Examiner notes that with repeated course of treatment (administration of antibiotics and applying alternating electric fields) with at least the second course, the given time when the antibiotic is administered, this is at least one hour (one day or more) after the applying alternating electric fields began from the last session. The claim is not narrow enough to require the steps to be within one session of treatment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074. The examiner can normally be reached M-F 7:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTARIUS S DANIEL/Examiner, Art Unit 3783                                                                                                                                                                                                        /TIFFANY LEGETTE/Primary Examiner, Art Unit 3783